IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TAMPA CHIROPRACTIC                    NOT FINAL UNTIL TIME EXPIRES TO
CENTER INC.,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D15-2952
v.

ALLSTATE INDEMNITY
COMPANY, AND ALLSTATE
PROPERTY & CASUALTY
INSURANCE COMPANY,

      Respondents.

___________________________/

Opinion filed October 20, 2015.

Petition for Writ of Certiorari.

Crystal L. Eiffert and Robert W. Morris of Eiffert & Associates, P.A., Orlando, for
Petitioner.

Donald J. Masten of Donald J. Masten, P.A., Orlando, for Respondents.




PER CURIAM.

      DENIED.

WETHERELL and RAY, JJ., AND SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.